I think the verdict against the weight of evidence. The testimony of plaintiff, given its fair import in the light of his acts, disclosed no more than a promise by defendant to pay him if the principal contractor, by whom he was employed, did not pay him. Such was but a promise to pay the debt of another in the event of the happening of a possible event, was without consideration and void for want of a writing. Plaintiff gave the principal contractor, who employed and was to pay him, sworn statements showing payment to him, in order that such contractor could draw money from defendant, and this he did before and also after he claimed defendant promised to pay him if he would finish the job. This was a self-refutation of the claim he made at the trial. Why did he furnish the contractor with evidence to be submitted to defendant that he had been paid and thus enable the contractor to obtain money due him unless he expected to be paid therefrom by the contractor? The alleged *Page 635 
promise was at the most secondary and gave plaintiff no right of action.
The judgment should be reversed, and a new trial granted, with costs to defendant.
FELLOWS, J., concurred with WIEST, J.